Citation Nr: 0724161	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  02-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, his former spouse, and family members



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2000 rating decision in which the RO denied 
service connection for PTSD (claimed as depression), and for 
low back pain.  The veteran filed a notice of disagreement 
(NOD) in November 2000.  In July 2001, the veteran provided 
testimony at a hearing before a Decision Review Officer (DRO) 
at the RO; a transcript of that hearing is of record.  A 
statement of the case (SOC) was issued in May 2002, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2002.

In November 2002, the Board remanded the claims to the RO to 
obtain clarification regarding the veteran's then outstanding 
hearing request.  

In October 2003, the Board remanded the matters to the RO to 
arrange a hearing before a Veterans Law Judge at the RO.  
Pursuant to that remand, in June 2005, the veteran, his 
former spouse and family members testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is associated with the claims 
file.  

In October 2005, the Board remanded the claims on appeal to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for further development.  After accomplishing 
further action, the AMC continued the denial of the veteran's 
claims (as reflected in the February 2007 supplemental SOC 
(SSOC)) and returned the matters to the Board for further 
appellate consideration.

For the reasons set forth below, the matters on appeal are, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claims.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the veteran's service medical record, 
dated in June 1976, shows that the veteran was admitted to 
the neuropsychiatry service after making a suicide gesture.  
The veteran reportedly took about 15 5-mg Valium tablets and 
was also found outside sick bay with a razor blade poised 
over his left wrist.  He reportedly stated to others on the 
ship that he would "get off the ship one way or another."  
The admitting diagnosis was depression.  The discharge 
diagnosis was immature personality that existed prior to 
entry.  An administrative discharge for reasons of 
unsuitability was recommended.  The veteran currently claims 
that he has an acquired psychiatric disorder, to include 
PTSD, that is related to his service.

Therefore, in the October 2005 remand, the Board directed the 
RO to obtain a medical opinion as to whether the veteran met 
the diagnostic criteria of PTSD, and, with respect to any 
diagnosed acquired psychiatric disorder other than PTSD, 
whether it is at least as likely as not that such disability 
is the result of injury or disease incurred in or aggravated 
during the veteran's active service.

On September 2006 VA examination arranged pursuant to the 
remand, the VA examiner indicated that the veteran does not 
meet the diagnostic criteria for PTSD, and diagnosed 
depression and panic disorder.  However, the examiner did not 
opine as to whether either diagnosed disorder is medically 
related to the veteran's active service.

As the requested nexus opinion was not obtained by the RO, 
another remand of this matter is warranted.  On remand, the 
RO should obtain a supplemental medical opinion from the 
September 2006 VA examiner, if available, or, if necessary, 
an opinion from another psychiatrist, to resolve the claim 
for service connection for psychiatric disability.  The RO 
should arrange for the veteran to undergo examination only if 
the September 2006 examiner is not available, or the 
designated physician is unable to provide the requested 
opinion without examining the veteran.

As regards the veteran's claim for service connection for a 
low back disability, the Board notes that the veteran also 
underwent VA examination in September 2006.  In a January 
2007 addendum, the September 2006 VA examiner stated that the 
X-rays and magnetic resonance imaging (MRI) of the lumbar 
spine revealed mild degenerative changes of the lumbar spine.  
The examiner noted that the veteran did describe significant 
injury from his military career.  However, the examiner 
stated that X-rays conducted on October 8, 1996 were read to 
be normal.  Then the VA examiner opined that "I think it is 
as least as likely as not that the patient's findings on his 
X-rays are related to normal wear and tear of the lumbar 
spine, as resulting from his described injuries."  In the 
February 2007 SSOC, the RO interpreted the VA physician's 
opinion as stating that the veteran's "current low back 
condition is most likely related to normal wear and tear of 
the lumbar spine as opposed to [the veteran's] reported in 
service injury" (emphasis added).  However, the Board notes 
that the January 2007 did not use the words "as opposed to" 
when rendering his opinion.

The Board finds that, as written, the January 2007 VA opinion 
does not clearly indicate whether the veteran's current low 
back disability is, or is not, medically related to his 
service.  Hence, another remand of this matter is also 
warranted.  On remand, the RO should obtain a clarifying 
opinion from the September 2006 VA examiner or, if necessary, 
an opinion from another physician as to the medical 
relationship, if any, between the veteran's current low back 
disability and his service.  The RO should arrange for the 
veteran to undergo examination only if the September 2006 
examiner is not available, or the designated physician is 
unable to provide the requested opinion without examining the 
veteran.

If further examination of the veteran is arranged, the 
veteran is hereby advised that failure to report to any such 
scheduled examination(s), without good cause, may result in 
denial of the claim(s) (as consideration of the original 
claim(s) for service connection will be based on the evidence 
of record).  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file a copy of the notice of examination(s) 
sent to the veteran by the appropriate VA medical facility.

Prior to obtaining the supplemental medical opinion and/or 
arranging for the veteran to undergo further examination, the 
RO must obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the VA Medical 
Center (VAMC) in Dublin, Georgia, dated up to November 2004.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Dublin VAMC 
since November 2004, following the procedures prescribed in 
38 C.F.R. § 3.159 (2006) as regards requesting records from 
Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to submit 
information or evidence pertinent to either or both claims on 
appeal.  The RO's notice letter to the appellant should 
explain that the appellant has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim prior to the expiration of the one-year notice period).  
The RO should also request that the appellant furnish all 
pertinent evidence in his possession.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and development 
action required by the VCAA prior to adjudicating the claims 
for service connection for an acquired psychiatric disorder, 
to include PTSD, and for a low back disability.  

In view of the foregoing, these matters are hereby REMANDED 
to the RO, via the AMC, for the following action:

1.  The RO should obtain from the 
Dublin VAMC all pertinent records of 
evaluation and/or treatment of any 
acquired psychiatric disorder, to 
include PTSD, and/or any low back 
disability, from November 2004 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertinent to the claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD, and/or the 
claim for service connection for a low 
back disability.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, of the efforts that were 
made to obtain them, and describe the 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the claims file to each 
examiner that examined the veteran in 
September 2006 (for his acquired 
psychiatric disorder and for the low back 
disability), if available, and, if not, 
to other physician(s).  

Acquired Psychiatric Disorder - Based on 
a review of the record, the physician 
should offer an opinion, with respect to 
each diagnosed acquired psychiatric 
disorder other than PTSD,  as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or more 
probability) that such disability had its 
onset in, or is medically related to, the 
veteran's active service.  In rendering 
the requested opinion, the physician 
should specifically consider and discuss 
the veteran's June 1976 admission for an 
apparent suicide attempt.

Low Back Disability - Based on review of 
the claims file, the September 2006 VA 
examiner or other physician should 
clearly state whether the veteran's 
current low back disability is at least 
as likely as not (i.e., there is a 50 
percent or more probability) the result 
of injury or disease incurred in or 
aggravated during the veteran's active 
service.  

If further examination of the veteran is 
deemed necessary in connection with 
either claim on appeal, the entire claims 
file must be made available to the 
designated physician(s) and the 
examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all pertinent results 
made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  

With respect to each diagnosed 
psychiatric or back disability (as 
appropriate), the physician(s) should 
render the above-requested opinion(s).  

The examiner(s) should set forth all 
examination findings (if any), along with 
the complete rationale for all 
conclusions reached, in a printed 
(typewritten) report.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice of the date and time 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claims for service 
connection for an acquired psychiatric 
disorder, to include PTSD, and service 
connection for a low back disability, in 
light of all pertinent evidence and legal 
authority.

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefit 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

